Citation Nr: 0831442	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-03 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  


FINDING OF FACT

The veteran's PTSD was not caused by his active military 
service.


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in March 2004, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to initially adjudicating his claim, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

The Board notes that in a March 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

The RO provided the veteran with additional VCAA notices in 
March 2005, October 2005, and November 2006, and then the RO 
readjudicated his claim in the May 2005, July 2007, and 
October 2007 supplemental statements of the case (SSOC).  
This is important to note because the Federal Circuit Court 
has held that a SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
and VA medical records.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained for the veteran's PTSD.  However, the Board finds 
that the evidence, discussed below, indicates that the 
veteran's stressors either have not been verified or are not 
verifiable.  The Board concludes that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R.  § 3.159 (c)(4) (2007).  As service and 
post-service medical records provide no basis to grant this 
claim, and provide evidence against the claim, the Board 
finds no basis for a VA examination to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case because the veteran's stressors have not or 
cannot be verified.  As a result, service connection cannot 
be established even if a medical professional concluded that 
the reported stressors were the cause of the veteran's PTSD.  

The Board is also satisfied as to compliance with its April 
2007 remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998).  This case was remanded so the veteran could 
testify at a Travel Board hearing.  However, in February 
2008, the veteran's representative stated that he did not 
wish to have a hearing.  



PTSD Claim

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) (regarding combat veterans); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

According to the DSM-IV criteria, a diagnosis of PTSD 
requires that a veteran be exposed to a traumatic event, and 
that he/she experience a number of specified current 
symptoms.  The traumatic event, or stressor, involves 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  In addition, the response must involve intense 
feelings of fear, helplessness, or horror.

If the veteran did not engage in combat with the enemy, or 
the veteran did engage in combat but the alleged in-service 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged in-service stressor.  Instead, the record must 
contain credible supporting evidence which corroborates the 
veteran's testimony or statements.  Cohen, 10 Vet. App. 
at 147; Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The veteran has a 
current diagnosis of PTSD.  So the determinative issue is 
whether this condition is attributable to his military 
service - and, in particular, to an objectively confirmed 
stressor.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See also Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

The veteran received a National Defense Service Medal (NDSM), 
a Vietnam Campaign Medal (VCM), and the Vietnam Service Medal 
(VSM), but no awards or decorations indicative of combat.  
There is no evidence of record that the veteran engaged in 
combat with the enemy during his time in the Republic of 
Vietnam.  Therefore, his lay testimony alone is not 
sufficient to verify his stressors.  

The veteran cites to seven stressors that he asserts caused 
his PTSD.  They are: (1) being attacked by the enemy while 
working on "Pier #5," (2) seeing tracer fire, (3) 
sustaining bomb attacks on "Pier #5," (4) loading 
ammunition onto a convoy vehicle and sustaining an attack 
while the convoy was moving, (5) being shot at and 
frightened, (6) loading barges with live ammunition and being 
afraid that they would explode, and (7) seeing and hearing 
water grenades explode near him over an extended period of 
time. 

In August 2006, the RO made a formal finding on the lack of 
information sufficient to verify the veteran's stressors.  
The RO determined that the information provided by the 
veteran was not specific enough to submit to the U. S. Army 
and Joint Service Records Research Center (JSRRC) for 
research and verification.  The RO noted that the veteran 
returned his PTSD questionnaire in March 2004, but that the 
information he provided was not specific enough.  The RO 
noted that the veteran stated in a November 2005 letter that 
he "cannot give dates that specific events happened as I 
feel they were happening everyday."  The RO sent the veteran 
a follow-up to his PTSD questionnaire in November 2005 and he 
did not respond.  

In September 2007, the RO made a second formal finding on the 
lack of information sufficient to corroborate the veteran's 
stressors.  Subsequent to the August 2006 formal finding that 
the veteran's stressors were unverifiable, the veteran 
notified VA that he had additional evidence to submit.  In 
August 2007, the veteran provided a vague account of his 
stressors that took place at "Pier #5."  The RO searched 
the veteran's unit records and could not place his unit at 
the specified location.  Therefore, the veteran's assertion 
that his unit was at this location was not supported by unit 
records.  The RO did find that the veteran's unit was 
downstream from Delong Pier #2 at Cam Ranh Bay.  However, the 
RO noted Cam Ranh Bay is very large and there was no 
information sufficient to verify whether there was a Pier #5 
or whether the veteran's unit was ever located there because 
it was not noted in the unit's history.  The RO concluded 
that this additional information was insufficient to submit 
to JSRRC for verification.  

The veteran's SMRs and service personnel records are negative 
for any mention of the claimed stressors.  There is no 
evidence in the record that can corroborate them.  The 
veteran's VA treatment records show diagnoses of PTSD that is 
combat related.  However, the label of combat related has no 
probative value other than with respect to the diagnosis 
itself, as there is no additional evidence to support the 
conclusion that the veteran engaged in combat.  

Due to the absence of a corroborated non-combat-related 
stressor that is medically linked to the diagnosis of PTSD, 
the veteran's claim cannot be granted.  For these reasons and 
bases, the preponderance of the evidence is against his claim 
- in turn meaning there is no reasonable doubt to resolve in 
his favor and his claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).




ORDER

Service connection for PTSD is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


